Name: Council Regulation (EEC) No 2247/84 of 30 July 1984 amending Regulation (EEC) No 435/80 to include strawberries falling within subheading 08.08 A ex II of the Common Customs Tariff and originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: tariff policy;  executive power and public service;  plant product
 Date Published: nan

 2. 8 . 84 Official Journal of the European Communities No L 206/ 1 I (Acts whose publication is obligatory) &gt; COUNCIL REGULATION (EEC) No 2247/84 of 30 July 1984 amending Regulation (EEC) No 435/80 to include strawberries falling within subheading 08.08 A ex II of the Common Customs Tariff and originating in the African, Caribbean and Pacific States or in die overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas, consequently, Regulation (EEC) No 435/80 should be amended to this effect, HAS ADOPTED THIS REGULATION :Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Article 1 The following Article 14a is hereby inserted in Title VII of Regulation (EEC) No 435/80 : 4Article 14a 1 . Customs duty on the following product shall be reduced by 60 % , within the limit of a Commu ­ nity tariff quota of 700 tonnes : Having regard to the opinion of the European Parliament ('), Whereas Council Regulation (EEC) No 435/80 of 18 February 1980 on the arrangements applicable to agri ­ cultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (J), as last amended by Regula ­ tion (EEC) No 3019/81 ('), provides for total or partial exemption from customs duty for the products in question ; whereas, given the importance of strawber ­ ries to the economies of these States, countries and territories, these products should be granted partial exemption from customs duties during a specified period of the year ; CCT heading No Description 08.08 Berries, fresh : A. Strawberries ex II from 1 August to 30 April :  from 1 November to end of February 2. Where paragraph 1 does not apply for the entire period in question, the quota opened shall be reduced pro rata temporis.'Whereas the customs duty on strawberries fallingwithin subheading 08.08 A ex II of the Common Customs Tariff should be reduced by 60 % within the limit of a Community tariff quota of 700 tonnes for the period 1 November to the end of February ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No C 172, 2. 7. 1984, p. 183. 0 OJ No L 55, 28 . 2. 1980, p . 4. ( ») OJ No L 302, 23 . 10 . 1981 , p . 4. No L 206/2 Official Journal of the European Communities 2. 8 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1984. For the Council The President J. O'KEEFFE